DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant's amendment and response filed on 5/19/2020 and 5/26/2020, and has been received and entered in to the case. 
	Claim 6-8 and 13 has/have been canceled, claims 1-4 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 5 and 9-12 have been considered on the merits. All arguments have been fully considered. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

	Terminal Disclaimer
The terminal disclaimer filed on 5/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT. 8,900,574 and 10,052363 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Therefore, the double patenting rejections have been withdrawn.

Response to Amendment
The claim objection to claim 8 has been withdrawn due to the instant amendment.
The claim rejection under 35 USC §112 (2nd para.) has been withdrawn due to the instant amendment.
The claim rejection under 35 USC §112, 1st para. written description has been withdrawn due to the instant amendment. 
	The declaration under 37 CFR 1.132 filed 5/19/2020 is partially sufficient to overcome the rejection. As the declaration discussed, the instant invention is enabled for treating Parkinson’s disease, Huntington’s disease and ALS. It is noted that the instant amendment has changed the scope of the claims including PD, HD and ALS in addition to Alzheimer’s, schizophrenia, stroke. 
Thus, the previous claim rejection under 35 USC §112, 1st para., scope of enablement, has been withdrawn due to the instant amendment. A new claim rejection under 35 USC §112, 1st para., scope of enablement is presented below based on the instant amendment.
Claim Rejections - 35 USC § 112 (New Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Parkinson’s, ALS, Alzheimer’s disease, stroke, and Huntington’s disease, does not reasonably provide enablement for any other CNS disease listed (i.e. epilepsy and schizophrenia).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims are directed to a method of treating a disease selected from the group consisting of Parkinson’s, epilepsy, ALS, Alzheimer’s disease, schizophrenia, 
The specification discloses a single embodiment showing effectiveness of such cells in inhibiting reduction of dopamine depletion in a striatal lesion induced by 6-OHDA (see Examples). 
According to the claims, the human cells differentiated from MSCs would secrete BDNF higher than non-differentiated MSCs. According to the specification, these cells appear to secrete both BDNF and GDNF. Apparently, applicant claims that the effectiveness of using the differentiated cells from human MSCs is based on the neurotropic factors such as BDNF and/or GDNF. 
Applicant has filed a declaration on 5/19/2020 with supporting publication that the claimed cells are capable of treating Parkinson’s disease, Huntington’s disease and ALS. It is also noted that the effect of BDNF on Alzheimer’s disease (Jiao et al. 2016, Nature) or stroke (Ploughman et al. 2009, Stroke) is known in the art.
However, there is no guidance or example in the specification with regard to the claimed method of treating epilepsy or schizophrenia with the claimed cells, and the necessary therapeutic efficacy of such treatment.
Furthermore, the state of the prior art is relatively low with regard to cell therapy that secretes neurotrophic factors such as BDNF and GDNF to support predictability of the claimed invention.

Epilepsy

Kanter-Schlifke et al. (2009, Exp. Neurol.) teach that while GDNF has an effect suppressing seizure activity when low amount of GDNF released from genetically modified cells, however, high amount of GDNF could override or mask the seizure-suppressant effect of GDNF (see Abstract; Discussion at p.418).
Based on the evidence that the BDNF’s opposite effect on epilepsy, and the conflicting efficacy of GDNF dependent on the dosage, it is highly unpredictable that the claimed cells secreting both BDNF and GDNF would have beneficial effect on treating epilepsy. Thus, in the absence of any evidence shown in the specification, and the negative effect of BDNF and the conflicting effect of GDNF at different dosages, undue experimentations are required for the claimed method of treating epilepsy by administering the human cells secreting both BDNF and GDNF.

Schizophrenia
Autry et al. (2012, Pharmacological Reviews; of record) discussed the relationship between BDNF and neuropsychiatric disorders in their review and disclosed that BDNF signaling is increased in a certain brain area in MDD (major depressive nd para.). Autry et al. also discussed that studies have produced conflicting data regarding the levels of BDNF in serum of patients with schizophrenia (SZ), some detect decreased serum BDNF levels but others report no such differences in control subjects versus patients with SZ (p.247, 1st col., 3rd para.). Autry et al. teach that BDNF is associated with a multitude of psychiatric disorders, however, also teach that there are major caveats to targeting BDNF such as the fact that levels of BDNF are maintained within an optimal range in neurons and also because each disease seems to be associated with brain-region-specific alterations in BDNF (p.254, Brain-Derived Neurotrophic Factor-Based Therapeutics). Autry et al. stated that future work will be necessary to determine whether BDNF is a risk factor for initiation or maintenance or in the recovery process with respect to each of these distinct disorders and how its circuit-level function contributes at each of these stages (p.254, Conclusions and Future Directions). This indicates while there is relationship between BDNF and psychiatric disorders, however, there is no evidence whether the expression of BDNF in situ either by direct injection or by secreted from the administered cells (including those as claimed) would necessarily produce effective treatment to any of these neuropsychiatric disorders.
Based on the discussion above, it is highly unpredictable whether the claimed method would effectively treat the disease or condition other than those known to be treatable with BDNF and/or GDNF without undue experimentations. The court has recognized that physiological activity is unpredictable. In re Fisher, 166 USPQ 18 (CCPA 1970). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of 
Given the limited working examples, the limited guidance provided in the specification, and the unpredictability for producing a therapeutic effect upon transplantation of the claimed human cells differentiated from hMSCs, undue experimentation would have been required for one skilled in the art to practice the claimed methods of administering human cells to produce a therapeutic effect in a subject having a CNS disease or disorder including epilepsy and/or schizophrenia. 
Response to Arguments
Applicant's arguments filed 5/19/2020 have been fully considered but they are not persuasive.
As indicated above, claim rejections under 35 USC §112 and the double patenting rejection have been withdrawn due to the instant amendment.
The instant amendment necessitated a new claim rejection under 35 USC §112, scope of enablement, based on the new limitations introduced to the instant claims.

It is noted that Table 3 of the instant specification cited a few references, and applicant alleged that these references support enablement of the instant invention for treating epilepsy (see Remark filed 5/19/2020). It is noted that none of these references was cited in the IDS, and thus, the copy of the references are attached to the instant OA.
 	With regard to epilepsy, Table 3 listed Mathern et al. (1997, Mol. Chem. Neuropathol.; abstract); Tapia-Arancibia et al. (2004, Frontiers in Neoruendocrinology); Koyama et al. (2005, Neuroscience Update) and Seifert et al. (2006, Nature Reviews Neuroscience). These are references supporting beneficial roles of BDNF, NT-3 or glutamate transporter according to Table 3.
Mathern et al. disclose an inverse correlation of BDNF, NGF and NT-3 mRNA levels in granule cells in epileptic human hippocampus. There is no evidence whether or not BDNF is capable of producing any therapeutic effect on epilepsy.
Tapia-Arancibia et al. teach that BDNF expression is modified in the CNS by various kinds of brain insult (stress, ischemia, seizure activity, hypoglycemia, etc.), and alterations in its expression may contribute to some pathologies such as depression, epilepsy, Alzheimer’s and Parkinson’s disease. Tapia-Arancibia et al. teach that there are two opposite hypotheses in BDNF’s role as protective vs. harmful effects after seizures (see p.88). Thus, the role of BDNF is controversial in its effect in treating 
Koyama et al. also discuss two opposing effects of BDNF in epilepsy consistent with Tapia-Arancibia et al. (see abstract).
Seifert et al. do not discuss any effect of BDNF rather they are directed to glutamate transporter.
Thus, the cited references do not particularly provide enablement for the claimed method of treating epilepsy using the claimed cells secreting BDNF and GDNF, particularly in the presence of evidence to the contrary as discussed in the claim rejection above.
Regarding schizophrenia, Table 3 discloses Shoval et al. (2005, Eur. Neuropsychopharmacol.); Levi-Montalcini et al. (1987, Biosci. Rep.); Hattori et al. (1995, BBRC), and Virgos et al. (2001, Schizophr. Res.).
Shoval et al. summarized a potential benefit of neurotrophins including BDNF in schizophrenia, and at most, the evidence presented is merely directed to possible relevance of BDNF to schizophrenia, e.g. reduction of serum BDNF level in the schizophrenia patients; increase of BDNF in cortical areas but decrease in hippocampus of schizophrenia patients (see Table 2). There is no evidence showing that BDNF per se could produce any therapeutic effect on schizophrenia.
Levi-Montalcini et al. is a review article about NGF (publication not attached).
Hattori et al. is directed to NT-3 but not about BDNF and/or GDNF (publication not attached).

Therefore, in the presence of evidence to the contrary as discussed in the claim rejection, and lack of any evidence provided in the specification, it is the Examiner’s position that the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims without undue experimentations. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.